—In a condemnation proceeding, the claimant appeals from an order of the Court of Claims (O’Rourke, J.), dated March 28, 2000, which denied its motion to recompute the amount of interest paid on a taking.
*552Ordered that the order is affirmed, with costs.
Contrary to the claimant’s contention, the State properly suspended the accrual of interest for the period from September 26, 1993, to November 21, 1995. The claimant failed to file its notice of claim within six months after service upon it of the necessary papers, as is required by EDPL 304 and 514.
The claimant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Smith and Cozier, JJ., concur.